MEMORANDUM ***
Ranti Mary Ajayi and Oluwemimo Alakija, natives and citizens of Nigeria, petition for review of the Board of Immigration *940Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of their application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review due process challenges de novo. Salgado-Diaz v. Ashcroft, 395 F.3d 1158, 1162 (9th Cir.2005). We grant the petition for review.
Aliens are entitled to due process in the conduct of their immigration proceedings. See id. The IJ denied Petitioners due process when she suggested that Petitioners complete a cancellation of removal application and have it adjudicated the same day, and then refused to allow them additional time to submit more evidence. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (finding that an alien was denied due process when he was not given a reasonable opportunity to present evidence on his behalf). Petitioners have demonstrated prejudice, as the denial of an opportunity to present additional evidence in support of their claim may have affected the outcome of the proceedings. See id. at 972.
We grant Petitioners’ motion for late filing of the reply brief. The clerk shall file the brief received on December 8, 2004.
We grant David Chapman’s motion to withdraw as counsel for Petitioners. The clerk shall amend the docket to reflect that Petitioners are proceeding pro se. The clerk shall mail a copy of this memorandum disposition to Petitioners at 1717 15th Avenue South, Great Falls, Montana, 59405.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.